Opinion issued August 31, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00023–CV




DONALD WAYNE HULL, Appellant

V.

ELLA MARTIN AND ADOLPH SALAZAR, Appellees




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 879549




MEMORANDUM OPINIONAppellant Donald Wayne Hull has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Higley.